Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/28/2021 has been entered.

Status of the Claims
Claims 1 and 3-5 have been amended; claims 1-5 remain for examination, wherein claim 1 is an independent claim.

Previous Rejections/Objections
Previous rejection of Claims 1-5 under 35 U.S.C. 103(a) as being unpatentable over Hellman et al (US 4,780,139, thereafter US’139) in view of Fukumoto (US-PG-pub 2014/0079585 A1, thereafter PG’585) has been withdrawn in view the Applicant’s "Amendments/remarks with amendment” filed on 12/23/2020.

In view of the amendment and newly recorded reference(s), a new ground rejection has been added as listed in the following:

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-5 are rejected under 35 U.S.C. 103(a) as being unpatentable over Kellezi et al (US 2013/0343944 A1, thereafter PG’944).
Regarding claims 1-5, PG’944 teaches a tool steel alloy with isotropic, mechanical properties and improved wear resistance and high hardness potential (Abstract, examples, and claims of PG’944). The comparison of the composition ranges between the alloy composition disclosed by alloy # S 599 in table 1 of PG’944 (Table 1, claims, and Par.[0017]-[0072] of PG’944) and those of the instant claims is listed in the following table. All of the composition ranges disclosed by 

Element
From instant Claim 1 (in mass.%)
From # S 599 in table 1 of PG’944 (in mass%)
Within 
(in mass%)
C
1.10-2.20
1.13
1.13
Si
0.10-1.00 
0.22
0.22
Mn
0.10-1.00
0.29
0.29
P
0.025 or less
Trace amount
Trace amount
S
0.0040 or less
Trace amount
Trace amount
Cr
3.00-7.00
3.8
3.8
W+2Mo
5.00-30.00
Mo: 6.5;
W: 5;
W+2Mo = 18
18
V
2.0-3.0
2.1
2.1
Fe
Balance with impurities
Balance with impurities
Balance with impurities

From claim 2


Optional one or more
Co: 10.00 or less;
Al: 0.30 or less;
Ca: 0.0150 or less
Co: 9
Co: 9

From claims 3-4


C
1.10-1.25
0.63
1.13

From claim 5


V
2.50-2.84
2.1
close


Still regarding claim 1, PG’944 teaches that the amount of MC and M6C can be adjusted according to alloy compositions, for example: “The material can also have carbide phases of 5.5 to 8.5 percent by volume M6C carbides and 1.5 to 3.9 percent by volume MC carbides, and a rounded surface shape intercalated in the matrix.” (par.[0036] of PG’944) at an average carbide phase m (Par.[0035] of PG’944), which overlap the claimed area fraction of the claimed M6C and very close to the low limit 4.0 area% MC as recited in the instant claim. Overlapping or closing in the fraction of MC and M6C creates a prima facie case of obviousness. SEE MPEP 2144.05 I. Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to adjust the fraction of MC and M6C from the disclosures of PG’944 since PG’944 teaches the same tool steel as claimed throughout whole disclosing range. It is further noted that although PG’944 and the instant application have different method to identify the particles’ size (cl.1 of instant application and par.[0035] of PG’944), PG’944 provides very similar SEM image for particles distribution (Fig.2 of PG’944 and Fig 1 of instant application). PG’944 provides example to show “material S 599 PM in the thermally tempered state having a homogenous distribution of the fine carbides with a medium carbide phase size of 1.6 m. The material hardness is approx. 68.2 HRC” (par.[0106]), which reads on the claimed HRC value in the instant claim 1. 

Claim 1-5 are rejected under 35 U.S.C. 103(a) as being unpatentable over Hellman et al (US 4,780,139, thereafter US’139) in view of Sun et al (CN 104131226 A, with English on-line translation, thereafter CN’226).

 Element
From instant Claim 1 (in mass.%)
From # 1 in table 1-2 of US’139 (in mass%)
Within 
(in mass%)
C
1.10-2.20
1.28
1.28
Si
0.10-1.00 
0.5
0.5
Mn
0.10-1.00
0.3
0.28
P
0.025 or less
Trace amount
Trace amount
S
0.0040 or less
Trace amount
Trace amount
Cr
3.00-7.00
4.2
4.2
W+2Mo
5.00-30.00
Mo: 5.0;
W: 6.4;


V
2.0-3.0
3.1
1.4-3.2 (table-1)
Close
Overlapping 2-3
Fe
Balance with impurities
Balance with impurities
Balance with impurities
M6C
6.8 area% or more
8.3 Vol%
8.3 area%
MC
3.8 area% or more
5.5 vol%
5.5 area%

From Instant claim 2


One or more
Co:10 or less
Al: 0.3 or less
Ca: 0.015 or less
Co: 0-13
Overlapping 
Co: 10 or less

From claims 3-4


C
1.10-1.25
1.28
close

From claim 5


V
2.50-2.84
3.1
1.4-3.2 (table 1)
Close
Overlapping 2.5-2.84


Regarding claim 2, #1 in table 1-2 of US’139 does not specify includes the optional elements as recited in the instant claim. US’139 specify Co is added as an optional element from 0-13 mass% for obtaining the desired carbides in the alloy (Col.2, lns.52-68, claim 4, and examples 4-5 in table 1 of US’139), which overlap the claimed Co range in the instant claim. Overlapping in the Co range creates a prima facie case of obviousness. SEE MPEP 2144.05 I. Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to optimize the Co range from the disclosures of US’139 since US’139 teaches the same high speed tool steel as claimed throughout whole disclosing range.
Regarding claims 3-4, Alloy #1 in table 1-2 of US’139 teaches adding 1.28 wt% C (Table 1-2 of US’139), which is very 
Regarding claim 5, Alloy #1 in table 1-2 of US’139 teaches adding 3.1 mass% V (Table 1-2 of US’139), which is very close to the up limit of 2.84 mass% V as claimed in the instant claim. US’139 further specify V amount can be adjusted according to the amount of Mo and W (cl.4-5 of US’139) and provides examples with 1.4-3.2 mass% V (table 1 of US’139). Close and overlapping in mass% V creates a prima facie case of obviousness. SEE MPEP 2144.05 I. Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to optimize the V range from the disclosures of US’139 since US’139 teaches the same high speed tool steel as claimed throughout whole disclosing range.
Response to Arguments
Applicant’s arguments to the art rejection to claims 1-5 have been considered but they are moot in view of the new ground rejection. Regarding the Application’s argument related to the amendments in the instant claims, the Examiner’s position has been stated as above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIE YANG whose telephone number is (571)270-1884.  The examiner can normally be reached on IFP.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan J Johnson can be reached on 571-272-1177.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-

/JIE YANG/Primary Examiner, Art Unit 1734